PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/740,134
Filing Date: 27 Dec 2017
Appellant(s): Curran et al.



__________________
Brian C. Whipps
For Appellant


EXAMINER’S ANSWER





 12/30/2020.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/5/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Godfrey et al. (WO 2014/035641) in view of Gosweiler (US PGPub 2005/0103343).

Response to Argument
Regarding claim 1, appellant argues that neither Godfrey nor Gosweiler has been shown to teach a blower not operating throughout a wearer’s inhale breath or a substantial period thereof (see applicant’s arguments page 7, paragraph 1). Appellant argues that Godfrey alone does not teach a blower being responsive to the wearer’s respiratory cycle (see page 7, paragraph 2). Appellant further argues that Gosweiler teaches an inhalation blower that operates during inhalation and not exhalation and does not teach the claimed limitation of “not operating throughout the wearer’s inhale breath, or a substantial period thereof” (see page 8 paragraphs 1-2).  However, applicant’s arguments are based on a piecemeal interpretation of the references, rather than the collective teachings of the references. 
The references are being applied under § 103 and need not each disclose all of the claimed limitations. Godfrey teaches an exhaust apparatus with a blower intended to draw out the user’s exhaled breathe and Gosweiler has been used to teach modifying Godfrey to operate in response to the breathe cycle for the purpose of conserving battery life.  The test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
As set forth in the rejection, all of the claimed limitations are found in the combination of the applied references.
 Godfrey teaches an exhaust apparatus, attachable to a mask, comprised of a blower that operates to draw a portion of the wearer’s exhaled breath through an exhalation valve. Gosweiler is used to teach dynamically controlling a blower during a breathing cycle in order to save battery life. Gosweiler teaches turning on the blower during the portion of the breath cycle where it is serving its intended purpose and turning off the blower during the portion of the breath cycle where it is not needed (see paragraphs 18, 25, and 29). As a result, less power is required to operate the air blower and the battery life of the device is prolonged for a greater length of time (see Gosweiler paragraph 18). 
Gosweiler is used to modify Godfrey. Since Godfrey teaches an exhaust apparatus intended to draw exhaled breath out of a mask, modifying Godfrey with Gosweiler teaches a blower that turns on during the exhalation portion of breath and turns off during the inhalation portion of the breath. The blower need only operate during the exhalation portion of the 
The appellant is focusing on the function of Gosweiler as a blower used during inhalation. However, Gosweiler is used to modify the blower of Godfrey. Godfrey teaches a blower that draws out a wearer’s exhaled breath. Gosweiler is only used to teach controlling the exhalation blower of Godfrey in a way that prolongs the operating time of the device.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (see page 8, paragraph 3), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant further argues that the modification would change the principal of operation of Godfrey and Gosweiler (see page 10, paragraph 3). However, the applicant is further arguing the operation of Gosweiler, rather than the modification of Godfrey with Gosweiler. 
Applicant argues that Godfrey teaches a blower operating throughout inhalation and exhalation and that the modification would undermine the principal operation (see page 10, paragraph 3). However, the principal operation of Godfrey is to draw out exhaled breathe and not operating the blower during the inhalation breathe would not change this function. 
Applicant argues that Gosweiler requires a positive pressure is maintained at all times within the mask and that modifying Gosweiler to not operate the blower during inhalation 
Regarding appellant’s arguments directed toward dependent claims 10 and 11, these arguments are based on the appellant’s piecemeal analysis of the references. The modification of Godfrey with the teachings of Gosweiler teach a blower that operates during an exhaled breath and turns off during an inhaled breath. Gosweiler teaches that the indication of these portions of the breath cycle can be indicated by measured pressure within the mask. 
Regarding claims 10 and 11, appellant arguments are based on the piecemeal interpretation of the references. Appellant argues that Godfrey teaches only an on/off switch or a dial for controlling the blower (see page 9) and that Gosweiler teaches the opposite of the claimed features (see page 10). 
However, Godfrey teaches an exhalation blower and is modified by Gosweiler to teach a blower responsive to the user’s breath cycle. Gosweiler teaches setting predetermined pressure levels for the start and stop operation of the blower (see paragraph 32). Since the principle operation of Godfrey is to draw out exhaled breath, it would be obvious to one skilled in the art to set the level to start the blower around the user’s initiation of the exhaled breath and stop around the user’ initiation of the inhaled breath. Starting the blower momentarily before, right at, or momentarily after initiation of the wearer’s exhale breath are options well within the purview of design choice. It would not make sense to start the blower at a point within or during the exhalation phase or the inhalation phase. One in the art would have reasonably expected that starting the blower at momentarily before, right at, or momentarily not substantially change (if any) the outcome of the combination of Godfrey and Gosweiler - the blower would still beneficially draw out the user’s exhaled breath and the battery life would be conserved by starting the blower based on the initiation of the exhaled breath. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.G./Examiner, Art Unit 3785     

                                                                                                                                                                                                   Conferees:
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                                        
/Daniel DePumpo/
RQAS
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.